Case 1:20-cv-02769-VSB Document 1-3 Filed 04/02/20 Page 1 of 2

AMEN

DMENT #2
TO

LORSTAN PHARMACE UTICAL, LLC

OPERATING AGREEMENT

THIS AMENDMENT TO OPERAT

of December 26, 2018, by Lorstan Pharmaceutical, LLC

with offices at 10773 NW 5gth Street, Suite 75
undersigned.

ING AGREEMENT is made and entered into as

|. Doral, FL 33178 (“Lorstan”) and the

WITNESSETH:

WHEREAS, the Manager wishes to modify certain terms of the Operating

Agreement to reflect the

WHEREAS the Managers and the Members have approved this

NOW. THEREFORE, for good
hereby acknowledged, and the mutual promise

amend their understandings as follows:

agreement of the members: and

amendment.
and valuable consideration, receipt of which is

§ contained herein, the parties hereto agree to

l. Section 10.1 is amended to read as follows:

“10.1 Except with respect to Section 10.1A (a) Net P

income, gain, loss, deduction, and cred
combining the results of all Lorstan Bu

2. A new Section 10.1A is inserted to read

“10.1A. Allocations of Net Profits and
provided in this Article X, Net Profits,

(a) The first Net Profits

it of the Company shall be determined by
sinesses.

as follows:

» 4 Delaware limited liability company

rofits, Net Losses, and other items of

Net Losses from Operations. Except as otherwise
Net Losses, and other items of income, gain, loss,
deduction, and credit of the Company shall be apportioned as follows:

and other items of income and gain of

Business up to the aperegate cash contributions of the Members with respect to that

Lorstan Business shall be allocated to Dr. Victor Loria

their individual cash contributions to that Lorstan Business:

(b) The next Three Million Doll

items of income and gain, 50% to each

(c) The remaining Net Profits and Net Losses,
gain, loss, deduction, and credit of the Company 70% to

John Stanise;

NY\53611154.1

of Dr. Victor Loria and John Stanise:

Dr. Victor Loria and 3

a Lorstan

and John Stanise in proportion to

ars ($3,000,000) of Net Profits and other

and other items of income,

  
Case 1:20-cv-02769-VSB Document 1-3 Filed 04/02/20 Page 2 of 2

(d) The remaining Net Profits, Net Losse
gain, loss, deduction. and credit of the Company de
Company pursues pursuant to the ter
75% to Dr. Victor Loria and 25%

s, and other items of income,
rived from businesses which the

ms of Section 17.1 (a), (b) or (c) shall be apportioned
to John Stanise,

3. Exhibit A is amended by the addition of the following term:
A “Lorstan Business” shall mean a set of interrelated activities related to a
product undertaken by the Company,

4. The Operating Agreement, as amended, is otherwise confirmed,

IN WITNESS WHE
forth beside our names.

REOF, we have hereunto set our hands and seals on the date set

  

 

NY452909287, |
